I am unable to concur in the views expressed by the majority. If I correctly grasp the majority opinion and the principle upon which it rests, it is, in my judgment, based entirely upon the supposed negligence of the school district in failing to supervise the school grounds, without any reference to any known special danger created by, or permitted to exist with the knowledge and consent of, the school district, and without any knowledge of the peculiar circumstances which, at the particular time, co-operated to cause the accident.
In other words, the majority does not hold, and I presume the record does not justify it in holding, that the driveway, as located, together with the parking of automobiles as indicated, were either or both combined *Page 556 
of a negligent nature creating a condition calling for special care; or that the movement of the car by the teacher at the particular time, without consent and in violation of the rules, was, in the absence of knowledge of the district, a condition for which it would be responsible. In other words, the decision, eliminating these features, seems to contemplate only the ordinary supervision of the usual and customary school playground.
If I am correct in the conclusion above indicated, then the holding of the majority makes the school district an absolute insurer, because it puts upon the district the absolute imperative duty of having an eye and a hand of the supervisor at the immediate point of danger in time to save the child. Such a duty is one to be ascribed only to the Deity, and is beyond human power to perform. It is requiring the impossible and the unreasonable, and to conform to such a ruling, school districts must absolutely eliminate all playgrounds.
If a school district provides for a general supervision such as is reasonable under all of the circumstances and conditions, and by its rules and directions appoints competent supervisors and fixes their duty with such reasonable care as to insure a reasonable supervision of the children and of the grounds, it would seem to me that it has performed its full duty. Naturally, a supervisor cannot have his eye on every spot at the same time; nor can he have his hand on every child to restrain him at every instant. The supervisor must be where he can see generally, and where he can be reached and his attention drawn to anything occurring of an unusual nature. To go further is to require a supervisor for every child at all times. It is a well-known fact that children in their play are prone *Page 557 
to injure themselves and each other; and to prevent all accidents to children while at play is beyond human capacity.
It is indicated by the majority that the supervisor on this occasion did not get into the yard as quickly as she should. There was no showing that she was not detained by other matters to which a supervisor should give attention. But whether that be so or not, unless there was something to call her attention to the danger at this particular spot at this particular moment, no reason appears why she should be there, in any event, rather than at any other place on the grounds. In other words, she was not advised that the automobile was to be moved over the drive at that particular time. She may have been advised of conditions requiring her presence elsewhere, and I can see no reason why she should have been at the point of the accident the instant before it occurred, rather than at any other place on the school grounds, all of which she was required to supervise.
Unless the supervisor had been at the immediate spot at the immediate moment in time to stop the automobile, stop the boy, or forcibly snatch him from the path of danger, the accident would still have occurred just as it did. Should a jury be permitted to say that, because the supervisor was not at that particular spot at that particular moment, she was so remiss in her duties as to render the school district liable under the rule of respondeatsuperior?
I fear the majority has made school districts insurers of the safety of all school children while on the school property — a rule to which I can not give assent; and I therefore dissent. *Page 558